Citation Nr: 1607546	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 4, 2012, for the 10 percent evaluation assigned the internal derangement of the right wrist, status post fracture. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1975 to June 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for internal derangement of the right wrist, status post fracture and assigned a noncompensable disability rating from September 12, 1991, and a rating of 10 percent, effective from January 4, 2012. 

In December 2015, the Veteran and his wife testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an earlier effective date, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran originally filed his claim for service connection for internal derangement of the right wrist, status post fracture (hereinafter, "right wrist disability"), in 1991.  In a July 1992 rating decision, the claim was denied.  In 2003, the Veteran filed to reopen his claim.  In July 2003, the AOJ declined to reopen his claim.  Finally, in January 2012, the Veteran filed to reopen his claim and, in an April 2012 decision, was granted service connection for the right wrist disability, effective September 12, 1991.  As noted above, he was assigned an initial noncompensable rating, followed by a disability rating of 10 percent effective from January 4, 2012.  The Veteran contends that the noncompensable rating is in error and that the 10 percent rating should encompass, if not the entire period, then at least since 2003. 

Initially, the Board finds that there may be relevant records that have yet to be associated with the Veteran's claim file.  The Veteran testified at the December 2015 hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  Although the Veteran indicated at the time that his disability benefits were not due to his wrist disability, the Board finds that the records may contain information related to his wrist and, therefore, are necessary.  The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Additionally, the Board notes that, at the December 2015 hearing, the Veteran and his representative indicated that there may be records from as far back as 1991 at the VA Medical Center (VAMC) in Philadelphia.  The Board notes that such evidence has not yet been associated with the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, all outstanding, pertinent VA records of treatment of the Veteran at the Philadelphia VAMC should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Obtain all outstanding VA treatment records for the Veteran, dated from January 1991 to the present. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




